Citation Nr: 1020791	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-39 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
residuals of a neck muscle strain (cervical spine 
disability).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to the service-
connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1986 to March 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  Jurisdiction over the claims was subsequently 
transferred to the RO in Seattle, Washington.

As support for her claims, the Veteran testified at a hearing 
at the RO in Seattle in October 2009 before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  During the hearing, the presiding 
Judge granted the Veteran's motion to hold the record open 
for 60 days following the hearing for the submission of 
additional supporting evidence.  The Veteran later submitted 
another motion requesting an additional 60 days, which the 
Board also granted in March 2010.  However, she has not 
submitted any additional supporting evidence, including since 
granting this most recent motion.

The Board is remanding the claim for a psychiatric disorder 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
Whereas the Board is going ahead and deciding the claim for a 
higher rating for the cervical spine disability.




FINDINGS OF FACT

1.  There is no competent and credible evidence indicating 
the Veteran's cervical spine disability restricts her forward 
flexion to 15 degrees or less, or that she has ankylosis 
(either favorable or unfavorable) of her entire cervical 
spine.

2.  There also is no neuropathy or radiculopathy associated 
with the cervical spine disability, including involving her 
upper extremities.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2005 and January 2009.  The letters informed her of the 
evidence required to substantiate her claim and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the January 2009 letter complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO went back and readjudicated her claim 
in the July 2009 SSOC - including considering any additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So the timing defect 
in the provision of that additional notice, since it did not 
precede the initial adjudication of the claim, has been 
rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  As support for her claim, she submitted personal 
statements and private treatment records, as well as 
testified at a hearing.  The RO obtained her VA treatment 
records, Social Security Administration (SSA) records, and 
arranged for VA compensation examinations to assess the 
severity of her cervical spine disability.  


The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, the VA compensation examinations of 
the Veteran's service-connected cervical spine disability 
were in April 2005 and February 2009, so relatively recently.  
Consequently, another examination is not needed because there 
is sufficient evidence, already of record, to fairly decide 
this claim insofar as assessing its severity.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

II.  Analysis-Entitlement to a Rating Higher than 20 Percent 
for the Cervical Spine Disability

The Veteran believes the existing 20 percent rating does not 
truly reflect the severity of her cervical spine disability.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

But the Court also has explained that, in determining the 
present level of disability, it may be necessary to "stage" 
the rating if the factual findings show distinct time periods 
where the service-connected disability has exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Arthritis is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  Here, the 
Veteran's service-connected cervical spine disability of 
"neck muscle strain" is currently rated as 20-percent 
disabling under DC 5237.  The Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, institutes a general 
rating formula for evaluating diseases and injuries of the 
spine, which applies to arthritis and degenerative disc 
disease.  See 38 C.F.R. § 4.71a, DCs 5237-5243.  Under this 
general rating formula, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or if the combined range of 
motion of cervical spine is not greater than 170 degrees.  
The next higher rating of 30 percent is assigned if forward 
flexion of the cervical spine is 15 degrees or less, or for 
favorable ankylosis of the entire cervical spine.  An even 
higher 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the Veteran's cervical spine disability.  The 
April 2005 VA examiner diagnosed the Veteran with 
degenerative disc disease (DDD) of the C4-5 and C5-6 disc 
spaces.  An October 2008 VA MRI report for treatment purposes 
confirmed the Veteran has DDD.  And the February 2009 
VA examination report diagnosed additionally cervical spine 
degenerative arthritic changes, also based on the results of 
MRI and physical examination.

But these records also show that forward flexion of the 
Veteran's cervical spine is not limited to 15 degrees or 
less, even with consideration of her DDD and degenerative 
joint disease (DJD, i.e., degenerative arthritic changes) and 
the associated pain on motion.  Further, there is no 
indication of ankylosis of the cervical segment of her spine, 
either favorable or unfavorable.

The first examination in April 2005 indicated she had 20 
degrees forward flexion, backward extension to 45 degrees, 
lateral flexion to 20 degrees on the left, lateral flexion to 
40 degrees on the right, and 45 degrees rotation to the left, 
and 45 degrees rotation to the right.  All movement caused 
pain.  The second examination in February 2009 demonstrated 
full range of motion, even with pain shown on all movement.  
Specifically, she had 45 degrees of flexion, 45 degrees of 
extension, 45 degrees of right lateral flexion, 45 degrees of 
left lateral extension, 80 degrees of right rotation, and 80 
degrees of left rotation, albeit all with pain.  So even 
considering her pain, she had flexion greater than 15 
degrees, with motion in every direction (albeit less than 
normal range of motion), meaning her spine is not ankylosed.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)] (ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure).  See also Note (5) to DCs 5237-5242, defining 
unfavorable ankylosis as a condition in which the entire 
cervical spine...is fixed in flexion or extension....  This 
clearly is not the situation here, so a disability rating 
higher than 20 percent is not warranted under the General 
Formula.  DCs 5237-5243.  

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The Veteran 
reported to the April 2005 VA examiner that she had constant 
pain and exacerbated pain, stiffness and lost endurance 
during locking episodes that occurred 1-3 times every 2 
months.  The February 2009 VA examination recorded her 
complaints of constant pain, stiffness, popping, and locking 
of her neck.  However, the examiner noted no resulting 
function impairment after repetitive use due to fatigue, 
weakness, lack of endurance or incoordination.  And the 
examiner added there is no overall additional limitation of 
the range of motion after repetitive use, due to these 
factors.  



The April 2005 and February 2009 VA examination reports noted 
that pain was present with all movements of the cervical 
spine.  Importantly, though, those findings indicate that 
pain failed to limit forward flexion to less than 15 degrees.  
So the Board finds that, even with consideration of pain, 
weakness, fatigability, or incoordination of the cervical 
spine, there simply is no indication the Veteran's cervical 
spine disability is so severe as to warrant a higher 30 
percent under the schedular criteria of the General Formula.  
In light of these findings showing pain, but no significant 
functional loss due to the pain, a disability rating higher 
than 20 percent is not warranted pursuant to DeLuca and 38 
C.F.R. §§ 4.40,4.45, and 4.59.

It is worth mentioning additionally that separate ratings are 
available for neurological manifestations due to DDD, i.e., 
intervertebral disc syndrome (IVDS) of the spine.  38 C.F.R. 
4.71a, § 5243 (2009).  The Veteran testified, in this regard, 
that she had incapacitating episodes lasting two days to a 
week, occurring 2-4 times a month.  See personal hearing 
transcript at pgs. 5-6.  However, she acknowledged there had 
not been any physician-prescribed bedrest.  See personal 
hearing transcript at pgs. 6-7.  And, according to Note (1) 
in DC 5243, this is a prerequisite to an incapacitating 
episode.  Moreover, the February 2009 examiner found 
no evidence of cervical/thoracic IVDS with nerve root 
involvement.  So the circumstances of this case do not 
warrant application of DC 5243.

And although the Board acknowledges the Veteran's complaints 
of pain traveling from her neck to her shoulder down her arm 
to her hand, there simply is no objective evidence confirming 
she has radiculopathy or neuropathy due to her cervical spine 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; 
see also 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  As mentioned, the 
February 2009 VA examiner instead found that there is no 
evidence of any cervical/thoracic IVDS with nerve root 
involvement.  The examiner also observed that there are no 
peripheral nerves involved.  A March 2007 VA treatment note 
also recorded the Veteran's complaint of pain in her left 
neck, arm and hand with coldness to the entire left hand and 
numbness on the median side and dorsum.  Objective findings 
of the March 2007 treatment record, however, did not bear out 
her complaints, finding normal results on EMG study.  And 
there was no electrodiagnostic evidence of a left cervical 
radiculopathy and a left median neuropathy across the wrist.  
Lastly, a February 2009 VA neurological treatment evaluation 
recorded her complaint of left arm numbness, but concluded 
"[s]he really has no significant radiculopathy, as this sort 
of numbness in the left arm is a minimal component of her 
problem."  

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of her claim.  
She is competent, even as a lay person, to report on that as 
to which she has personal knowledge, such as the existence of 
pain, stiffness, numbness and even trouble sleeping due to 
neck pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, without the appropriate medical training and 
expertise, she is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
severity of her service-connected cervical spine disability 
in relation to the applicable rating requirements.  This 
necessarily requires appropriate medical findings regarding 
the extent and nature of her cervical spine symptoms in 
comparison to set standards.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Even if there was evidence of a chronic sleep 
disturbance diagnosis, she is not competent to attribute such 
a diagnosis or symptoms to her cervical spine disability, as 
this requires too medical expertise.  Id.  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

There is no basis to "stage" the rating under Hart, either, 
because the cervical spine disability has never been more 
than 20-percent disabling at any time since February 2004 
(one year prior to filing her current claim).  And since, for 
these reasons and bases discussed, the preponderance of the 
evidence is against her claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's cervical spine disability has 
markedly interfered with her ability to work, meaning above 
and beyond that contemplated by her 20 percent schedular 
rating.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See, too, 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for her 
disability by the regular rating schedule.  Her evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for a rating higher than 20 percent for the 
cervical spine disability is denied.




REMAND

The Veteran filed a claim in February 2005 for posttraumatic 
stress disorder (PTSD), but not due to combat.  

The Veteran's post-service medical records show psychiatric 
treatment and diagnoses for bipolar disorder, major 
depression, depressive disorder and PTSD.  In light of recent 
decisions by the Veterans Court, the Board broadly considers 
the Veteran's entitlement to service connection for any 
identifiable acquired psychiatric disorder, notably including 
these currently diagnosed disorders.  See Brokowski v. 
Shinseki, 23 Vet.App. 79, 86-87 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim"); 38 
C.F.R. § 3.159(c)(3) (2009).  

Importantly, though, review of the record raises the issue of 
entitlement to secondary service connection for her current 
depression disorder.  When determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  

Indeed, her October 1996 separation examination report 
contains a complaint of depression, which the separation 
examiner specifically found was at least partially 
"related" to her in-service neck symptoms.  Post-service, 
an October 2004 VA psychiatric consultation noted that "her 
neck pain does appear to contribute to her anger and 
depression."  And a November 2004 VA psychiatric treatment 
evaluation diagnosed with her an Axis I major depression, as 
well as episodic alcohol abuse.  Notably, that report noted 
on Axis IV that she complained of her neck pain as a severe 
stressor-apparently, the treating physician linked this to 
her diagnosed depression.  So, there is competent evidence 
that her current acquired psychiatric disorder may be related 
to her service-connected cervical spine/neck disability.  
See 38 C.F.R. § 3.310(a) and (b) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 
11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 
148, 158 (1998).  

The Board finds it is necessary to obtain a VA mental health 
compensation examination to assess the nature and etiology of 
the Veteran's current depression disorder to the service-
connected cervical spine/neck disability.  This examination 
will provide necessary medical comment, given the complex 
medical nature of the Veteran's claim for service connection 
for an acquired psychiatric disorder.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Medical comment is needed to clarify 
this issue, especially given the concern of overlapping 
symptomatology from the potential existence of three separate 
disorders of depression, bipolar disorder and PTSD.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  See also Mittleider v. 
West, 11 Vet. App. 181 (1998) (Court held that VA regulations 
require that, unless the symptoms and/or degree of impairment 
due to a Veteran's service-connected psychiatric disability 
can be distinguished from any other diagnosed psychiatric 
disorders, VA must consider all psychiatric symptoms in the 
adjudication of the claim).  There is also potential 
interplay of personality disorders and alcohol abuse, which 
generally cannot be service connected.

Also, the Veteran should be afforded VCAA notice for her 
acquired psychiatric disorder claim, regarding potential 
secondary service connection to her already service-connected 
cervical spine disability.  The Veteran has not been provided 
with notice of the information and evidence necessary to 
establish entitlement to service connection for her 
depression, in particular, on a secondary basis.  See 
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 
(1995).

Regarding her PTSD, further details are needed to verify this 
aspect of the claim.  
She has so far alleged that while on leave from service in 
June or July 1987, she witnessed an unknown woman crush the 
larynx of an unknown man in Vancouver, Washington.  See April 
2005 stressor statement.  Unfortunately, with this lack of 
detail and documentation, this stressor is incapable of 
independent verification.  The AMC should contact the Veteran 
to seek further details on this and any other alleged PTSD 
stressor(s), as well as any corroborating evidence she can 
provide.  



Accordingly, this remaining claim for a psychiatric disorder 
is REMANDED for the following additional development and 
consideration:

1.	Pertinent to the potential secondary 
component of her claim of entitlement to 
service connection for an acquired 
psychiatric disorder, including depression, 
she should be provided with VCAA notice that 
informs her of the information and evidence 
necessary to substantiate her claim under 38 
C.F.R. § 3.310.

Also contact the Veteran to request further 
details on any alleged PTSD stressor(s) any 
corroborating evidence she can provide.  

2.	Schedule the Veteran for an appropriate 
VA examination to assess the current nature 
and etiology of her acquired psychiatric 
disorders, especially depression.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.

Provided the Veteran has a current acquired 
psychiatric disorder of depression, based on 
a psychiatric examination and comprehensive 
review of the claims file, the examiner is 
asked to indicate whether it is at least as 
likely as not (50 percent or more probable) 
the Veteran's depressive disorder is linked 
to her period of active duty service.  The 
examiner must also provide an opinion as to 
whether it is at least as likely as not 
depression has been caused or made 
chronically worse (i.e., aggravated) by any 
service-connected disability, especially 
including neck muscle strain/cervical spine 
disability.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinion, expressly indicate this and discuss 
why this is not possible.

4.	Then readjudicate the claim in light of 
any additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send her an SSOC and give her an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


